COPY




Honorable Q.A. Neal
county Auditor
Ellis county
Uuahachie, Texas
Ikar sir:                     Opinion HO. o-2138
                              Rer Allowance of juq~ fees.
             ThLs will aeknowmlge reaeipt 0r Your letter of March 27,
1940, In which JQU seek an opinion of this department on the queetlon
above referred to. The pertinent part8 of your letter seer
             "There Is aame,doubthere &a to just when 61
     juror, under Art. 2122 of the Revleed Civil Statutee,
     la or is not entitled to receive his pay, and I desire
     to submit to Your for 8 ruling thme question8 whiah
     continuallyaoae up.
            "1. Uhere ai-egu$ak juror for fheweek,who
    haa been duly (relentedby tiJury Comn&seloon,claiq
    an exouee at the peopex t-e in operacourt after having
    ~~$tflrst sworn and aueh exuuse~ir, -ted    by the
              he entitled to reoeive the mm of three
    dolla& '9$3.00) for ene flay of &mviae, even though he
    doee not actually do &ny work or service as a Juror
    and la nevea?examined by any party to my pending case?
            "2. Uhen there are not enough Jumr8, fran
    those aeleated by the Jury &m~!ission, $0 trg the
    case and the Sheriff, under the oourt's order, brings
    In enough talesmen or plckup urors to complete the jury,
    &re the talesmen who are ahallenged or otherwise ex-
    sqg+sd,and who do not actually se&e on the jury, en-
    ",rA;t,;o the statQtory oompensationfourone day of

            “3.  Where talesmen are brought in by the Sheriff
    to complete a jury panel, but are never examlned'by the
    parties beoause the case is settled, but are actually
    sworn and qualified by the aourt, are suoh talemaen or
    plokup jurors entitled to pay underthese clrcmstanaesY
    And would the faot that suuh talemen, Under such alr-
    eumW.maes, were lnattendanoedurw the greater part of
    %zgny make any differenoe in regard to their comp~nsa-

             Article 2122 of the Revised Civil Statutes of Texas, 1925,
readsr
fionorable
         a.A. Seal, Page 2                                    0-2138


             "Each juror ln the district or county court or
    county court  %t law shall receive three dollars for
    each day or fraction of a day that he may attend as
    such.juror,
           -           . . out of the jury
                .to be paid              .. fund..-.
                                                 of the
                                                     ~.
    counsiyoy me county treasurerupon cne certxrxcate;::of
    the clerk of the court in which such service 1s rend-
    ered stating the service, when~and by whom rendered, Andy
    the amount due therefor. Such certificatesm%y be
    transferredby delivery and shall be receivable at
    par from the holder for all county taxes.'
            Article 1056, Code of Criminal Procedure, 1925,   readet
            "gach juror in the district or crlminsl die-
    trlct court county court, or county court at larp,ex-
    cept special venlremenwhoee pay Is now fixed by law;
    shall receive three dollars for each day and for each
    fraction of a day that he may attend as such Juror,
    to be paid out of the jury fUnd of the county In whlah
    he may 80 serve. Jurors In justlue courts who serve
    ln the trial of criminal c-es ln such court8 shall
    receive fifty cent8 In each case they sit 88 ju??or6,
    provided th%t no juror ln such court ahall receive
    more than one dollar for each day or fraction of a day
    he may serve as such juror. Wand jurors shall each
    receive three dollars for each bay and for each frac-
    tion of a d%y that they may 6erve as such.'

            Article 1057, Code of Criminal Procedure, 1925, reads:
            Wne 8ummonedwhoattends 8~ a juror shall
    receive no pay (LBa juror If he has not been morn
    aa such In a case or for the term or week.”
             It is manifest from a rezullngof Article 1057, supra, that
no pay can be given one summonded for jury service in a arImIna1 case un-
p.eawgkbe actuallyauornln as a juror either for a speaiflc case or for
           We think It equally true that one summoned for a clvll case
must act&lly be sworn In as a juror before being entitled to pay. It
naturally followsthat the pay of a juror begins %B of the time of his     ,'
t%king the oath a8 such.
             Referring to Articlee 1056 and 2122, aupra, It will be noted
that a juror 1s to receive three dollars a day for each d%y or fractional
part thereof~thathe m% attend as such juror. The statutes do not require
actual service ln a px& li3iEiiTcase.The fact that a jwor has qualified
by taking the oath as such and 18 ln actual attendance upon the court
entitles him to pay for the time so spent.
             In anmer to your first question, you arealvtied that lf the
juror ln question has been actually sworn In as a juror for a given cBBe,
week or term, and 1s thereafter dlamlssed the same day by the court, he
1s entitled to his pay for the one day.
           G.A.
- -,Eonorable     Neal,   Page 3                                  o-2138

               xn answer to your second question ;yoU are advised that the
  aame rmle establishedIn our answer to your first question applies if
  the juror In question has actually been sworn in as a member of the jury
  panel Irrespectiveof whether he actually served in a given case or not.
  It naturally follows that If he is excused prior to being sworn ln as a
  member of the panel he Is not entitled to collect the jury fee.
               The answer heretoforemade to your questions one and two
  apply with equal force to your third question. The right to claim the
  compensationprovided by law does not depend upon the proportion of the
  day spent at the court house, but rather upon the propositionof whether
  or not they are sworn In as members ofthe members of the jury or jury
  panel.
              Trusting that this snswers your inquiry, we are
                                        Very truly yours
                                        ATTORNEX
                                               GENERAL OF TEXAS

                                        By   s/ Lloyd Armstrong
                                                Assistant
  LA:AWtwc


  APPROVEDAPIUZI 23, 1940
  B/ Gerald C. Uann
  ATTORNEYGEUERAL OF TEXAS
  Approved Opinion Commlttee By    B/   BUD Chatian